Citation Nr: 1215009	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  11-26 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to service connection for a lung disorder, to include due to asbestos exposure.  


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION


The Veteran served on active duty from August 1952 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

In March 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of service connection for a lung disorder to include as due to asbestos exposure being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, difficulty understanding complex commands, forgetting to complete tasks, sleep impairment, and depressed mood; however, difficulty adapting to stressful circumstances (including work or worklike setting), inability to establish and maintain effective relationships has not been shown. 



CONCLUSION OF LAW

The criteria in excess of 50 percent for PTSD have not been met for any period of increased rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2010.  The letter fully addressed all notice elements, informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also provided notice with respect to how VA assigns ratings and effective dates. Thus, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal, which was subsequently readjudicated in a February 2010 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159. The RO associated the Veteran's VA outpatient treatment records with the claims file.  A September 2011 VA outpatient treatment record is also associated with the Virtual VA file.  His claim was readjudicated in 

The Board notes that the issue of service connection for a respiratory disorder has been Remanded, in part, to obtain records from the Indian Clinic.  However, the Veteran testified that he does not receive treatment from that facility, or any facility, for his PTSD.  Hearing Transcript (T.) at pages 12-13.  On this basis, the Board finds that there would be no useful purpose to Remand the claim for an increased rating for the Indian Clinic records.

The Veteran was afforded VA examinations in February 2011 and February 2012.  The Board finds the VA examination reports were thorough and adequate upon which to base a decision with regard to the Veteran's PTSD claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

Additionally, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in March 2012 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2)  requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  T. at pages 12-13.  Symptoms related to his PTSD were discussed as well.  T. at pages 3-8.  Therefore, not only was the issue "explained in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim," was also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board can adjudicate the claim based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating-PTSD 

The Veteran asserts that his PTSD is more severe than currently rated.  He indicates that his PTSD causes chronic sleep disturbance, which affects his daily living.  He also believes that his PTSD adversely affects his memory. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of disability for any increased evaluation claim, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO granted service connection for PTSD in an August 2002 rating decision.  A 50 percent rating was assigned, effective December 8, 1999, pursuant to DC 9411.  A 50 percent rating has been effective since that date.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

After scrutinizing the evidence - which includes VA outpatient treatment records, and VA examination reports dated in February 2011 and February 2012- the Board finds that the totality of the evidence fails to support the assignment of a rating greater than 50 percent for the Veteran's PTSD.  

The Veteran underwent a VA psychiatric examination in February 2011.  He endorsed symptoms of anxiety, depression, temper control problems, intrusive thoughts, tearfulness, sleep disturbance, and nightmares.  The severity of the symptoms was moderate.  The symptoms were described as constant, continuous, and ongoing.  He stated that his symptoms affected his total daily functioning which resulted in difficulty staying focused when he was working.  He also reported that he got mad at his wife for no reason.  He had trouble sleeping for 54 years.  He presently had difficulty staying asleep.  He stated he awoke several times per night.  He had no history of violent behavior or suicide attempts.  At the time of the examination, he was not receiving any treatment for his condition and had not received any psychotherapy for his mental condition within the past year.  He had not been hospitalized for psychiatric reasons.  He had not made any emergency room visits for his psychiatric problems.  Since he developed this mental condition, there had been major changes in his daily activities.  He stated he often felt depressed, and he had to withdraw and think about things in order to get motivated to function.  He stated that he did not socialize with anyone except family members.  These changes occurred in the past year.  He related that he had not worked in four years since the examination.  He stated that he was retired and that his unemployment was not due primarily to the effects of his mental condition. 

Mental status examination found the Veteran to be oriented within normal limits.  His appearance and hygiene were appropriate.  His behavior was appropriate.  He had poor eye contact during the examination.  Affect and mood showed anxiety and depressed mood.  He was frequently tearful during the interview and he appeared anxious and had trouble sitting still.  Communication and speech were within normal limits.  He showed impaired attention and focus.  He occasionally had difficulty staying on tasks.  Panic attacks were absent.  There was no suspiciousness present.  There was no report of a history of delusions or hallucinations.  At the time of the examination, no hallucinations or delusions were noted.  Obsessive-compulsive behavior was absent.  Thought processes were appropriate.  He was also able to understand directions.  He did not have slowness of thought and he did not appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired to a moderate degree.  He had problems with retention of highly learned material and forgot to complete tasks.  He reported that when his wife was alive, she kept track of all of his appointments and other important information and he had difficulty remembering those type things since she had been gone.  Suicidal and homicidal ideation were absent.  There were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and they were described as anxiety, depression, temper control problems, intrusive thoughts, tearfulness, sleep disturbance, and nightmares.  The diagnoses were PTSD and major depressive disorder.  His global assessment of functioning (GAF) was 51.  

The examiner stated that the Veteran currently had difficulty establishing and maintaining effective work/school and social relationships because the Veteran was very uncomfortable around people and had difficulty getting along with people, which significantly affected his work/school and social relationships.  The best description of the Veteran's current psychiatric impairment was psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  He related that he currently had occasional interference with recreation or leisure pursuits because he no longer had the energy or motivation to participate in leisure or recreational pursuits.  He had no difficulty understanding commands.  

Based on the examination, the examiner believed the Veteran needed to seek follow-up treatment.  He also related that the Veteran might benefit from medication to help him sleep.  He stated that he talked to his doctors about it, and he was told to go fishing and relax.  This information was also conveyed during the examination.  The Veteran had PTSD for more than 50 years and it had not improved in that time.  

VA outpatient treatment records showed the Veteran was seen in September 2011 for an initial evaluation in the PTS Recovery Program.  He was interviewed and treatment options were discussed.  He indicated that he was referred to the program by another Veteran who recommended that he come to VA.  The Veteran indicated that he was unsure he wanted counseling and indicated he did not want to think about his traumatic memories but instead wanted to forget.  He was advised of the treatment available, the rationale for treatment, and the different treatment options available.  He indicated that he would think it over and let the worker know.  The Veteran did report problems with intrusive thoughts, nightmares, and disturbed sleep since his wife's death.  He stated that he attempted to deal with these problems by gardening, and he tried to keep his mind occupied.  He stated he had a close relationship with his sisters and a brother and he saw them regularly.  He appeared tearful and indicated that he did not like to remember his memories.  He denied suicidal ideation, intent, or plan.  He stated that he could also go to the Indian clinic for counseling, had done this in the past, and found it to be beneficial.  

In February 2012, the Veteran underwent a VA psychiatric examination. It was noted that the Veteran had PTSD with moderate associated anxiety and depression.  It was also noted that the Veteran had partially adjusted to the death of his wife one year earlier.  His GAF was 55.  The Veteran's level of occupational and social impairment was described as reduced.  Symptoms associated with the Veteran's PTSD were depressed mood, anxiety, impairment of short and long term memory and an inability to establish and maintain effective relationships.  The examiner indicated that the Veteran's degree of social and work dysfunction remained essentially the same since his last examination in February 2011.  

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned VLJ.  His daughter accompanied him to the hearing.  He related that his PTSD was worse than the current evaluation reflected.  He stated that his wife had passed away one year ago, and that she had previously been able to calm him down related to his PTSD symptoms.  Since her death, his condition had worsened.  He related that he continued to have bad dreams and he was not able to care for himself as well.  His daughter had since moved home and helps him with cooking and cleaning.  He testified that he was close to his daughter, and his two sons, who lived close by.  His children and grandchildren visited and he got along well with them.  He related that his family relations were good.  He stated that he had a few social friends, maybe three to four acquaintances that he went to the coffee shop with for afternoon coffee.  He stated they however, were not friends that he "ran around with."  He had few friends and he did help family members sometimes with heat and appliance repair.  He stated that he did not go to church anymore.  He also testified that he had issues with his memory.  Most of his problems with his PTSD were related to sleep disturbance.  He stated that he received no treatment, no medication, and no counseling for his PTSD disability.  


On this record, the Board for the entire period of increased rating claim, considers the evidence for the Veteran's PTSD to have been productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, that more nearly approximates a 50 percent rating. 38 C.F.R. § 4.130. 

The Veteran's PTSD has not for any period of the increased rating claim more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While not dispositive, symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships, as required for 70 percent, have not been demonstrated.    

The Veteran had no homicidal or suicidal ideation. The record also fails to show that he experiences obsessional rituals which interfere with routine activities.  His personal hygiene and appearance was intact.  Although he related during his February 2011 examination that he used to get angry with his wife for no reason, he noted for the most part, that he had impulse control, and exhibited no periods of violence.  His primary problem was with sleeping.  He was oriented to time and place, and he did express some impairment of concentration, an inability to stay focused, and some memory impairment.  He related having good family relationships, and his daughter had moved home after the death of his wife.  His sons lived nearby, and his grandchildren visit.  Although he testified that he had few friends, he did have three or four coffee buddies that he went with to the coffee shop and shared afternoon coffee.  Such suggests that along with his family, he has meaningful relationships with others.  The Board does not consider the disability picture presented to warrant a rating higher than 50 percent for any period of time.  

The Board recognizes that the failure to meet the enumerated criteria of 38 C.F.R. § 4.130  does not preclude the Veteran from receiving a higher disability rating.  However, as discussed, the totality of the evidence does not rise to the level of a 70 percent rating.  

In reaching this decision, the Board also notes that, under 38 C.F.R. § 4.130 , the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App . 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61-70 score indicates some mild symptoms (e.g . depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., having few friends or having conflicts with peers or co-workers.  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is illogical at times, obscure or irrelevant, or major impairment in several areas such as work, school, family relations, judgment, thinking or mood, e.g., depressed man avoids friends, neglects family, and is unable to work.  See 38 C.F.R. § 4.130.  

The Veteran's GAF score has been depicted at a range between 51 and a high of 55 which reflects moderate symptoms.  Although he did not have a lot of friends that he socialized with, he did note his coffee buddies and a close relationship with his children and grandchildren.  He no longer worked, but that has been attributed to retirement due to longevity and not due to his PTSD.  In fact, he stated that he did help his family members on occasion with heat and appliance repairs.  Put another way, the Board again finds that the totality of the evidence shows moderate impairment at best.  

The Board has considered the Veteran's statements that his PTSD, is worse.  He asserted, in essence, that he warranted an increased rating for his PTSD disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence-concerning the nature and extent of the Veteran's PTSD; has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's PTSD disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is not warranted.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's PTSD was applied to the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PTSD includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111 ; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor has the record shown, that he is unemployable due to his only service-connected condition of PTSD.  He testified that he was retired.  T. at page 5.  Therefore, the issue is not before the Board at this time.  


ORDER

A rating in excess of 50 percent for PTSD with major depressive disorder is denied.  


REMAND

Further development is necessary in the Veteran's claim for service connection for a lung disorder due to asbestos exposure.  

The Veteran asserts, in essence, that he warrants service connection for a lung disorder due to asbestos exposure in service.  He was in the Navy, worked on a ship as a seaman and radioman, and while serving on the USS Bennington, one of the ship's catapults exploded, setting off a series of other explosions.  The Veteran believes he was exposed to asbestos during that explosion.  

A review of the record reveals during an October 2008 physical examination, it was noted that the Veteran had nasal congestion due to seasonal allergies.  It was also noted that he had wheezing and shortness of breath which could be due to chronic obstructive pulmonary disease (COPD).  It was noted at that time that he needed to get a pulmonary function test (PFT) to rule out asthma and/or COPD.  The Veteran also has indicated that he has been diagnosed with emphysema.  

The Veteran underwent a VA examination in January 2012.  The examiner stated that there was no etiological  link in the medical literature between COPD and asbestos and therefore opined that it was less likely than not that the Veteran's current lung condition (COPD) was due to in service asbestos exposure.  

The Veteran has indicated on more than one occasion that he receives his medical treatment from the Indian Clinic.  Those records are not associated with the claims folder.  The AMC/RO should obtain those records related to any lung condition from the Indian Clinic and associate them with the claims folder.  

With regard to claims for service connection for asbestosis or other asbestos-related diseases, there is no specific statutory or regulatory guidance.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, section H, 29, referencing ch. 2, section C, 9) (last updated September 29, 2006) (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel  discusses the development of asbestos claims.  VAOPGCPREC 4-00.  

VA must analyze the Veteran's claim of entitlement to service connection for conditions claimed as due to asbestos exposure under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The M21-1MR contains guidelines for the development of asbestos exposure cases.  Most relevant to this case, part (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate).  

Section (c) notes as important that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Also of significance is that disease-causing exposure to asbestos may be brief, and/or indirect.  

Section (d) notes that the latency period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between the first exposure and the development of the disease.  

Section (e) provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  

In this regard, the Veteran has alleged that he has been diagnosed with emphysema and it has been determined by VA that these symptoms, can be related to exposure to asbestos.  Therefore, after the AMC/RO has received copies of his private treatment records, the Veteran should be afforded an additional VA examination to determine if he does indeed have emphysema, and whether his emphysema (lung disorder) is due to asbestos exposure in service.  



(CONTINUED NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After requesting an appropriate release of information form (VA Form 21-4211, Authorization and Consent to Release Information to VA), obtain the Veteran's treatment records regarding any treatment received for from the Indian Clinic and associate those records with the claims folder.  All attempts to obtain these records must be documented in the claims folder.  

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  

2.  After the above development has been performed, and the medical records from the Indian Clinic have been received, if any, the Veteran should be scheduled for a VA pulmonary examination, if records from the Indian Clinic are received indicating the Veteran has a respiratory disorder.  All indicated studies, to include a PFT, should be performed.  

The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lung disorder is due to asbestos exposure in service.  In offering this opinion, the examiner must discuss these findings in connection with the guidelines set forth in M21-1MR regarding asbestos claims.  All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

3.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran  and his representative, if he has one, should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


